DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/21/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene L. Szczecina, Jr. on 06/25/2021.
The application has been amended as follows: 
In the claims:
1. 	[Currently Amended] A method for manufacturing a breast implant, the method comprising:
producing an elastic filler material comprising a foam of silicone comprising carbon dioxide bubbles, by:
applying a source of gas bubbles to a silicone monomer to create a mixture;
inserting the mixture into a sealed chamber;
after inserting the mixture, (i) raising to a first pressure, the first pressure being above and up to [[about]] one atmosphere over ambient pressure and (ii) setting a temperature of the mixture inside the sealed chamber to a first temperature after the pressure [[was]] is raised to the first pressure to allow silicone curing and carbon dioxide bubble formation; and [[,]]
 after the mixture is subjected to the first pressure and the first temperature for a preset time duration, (i) lowering the pressure to a second pressure that is lower than the first pressure[[,]] and (ii)after a given time of reaching the second pressure; and
filling with the elastic filler material a flexible shell, the flexible shell being configured for implantation within a breast of a human subject,
wherein applying the source of gas bubbles comprises mixing a carbonate with the silicone monomer, and wherein the carbonate comprises sodium bicarbonate.
4-5.	[Cancelled]
7. 	[Currently Amended] The method according to claim 1, whereinthe foam of silicone is a silicone gel, and the carbon dioxide bubbles are mixed within the silicone gel.
8. 	[Currently Amended] The method according to claim 7, wherein producing the elastic filler material comprises tuning a hardness of the silicone gel by tuning at least one property, selected from the group of properties consisting of a size and a density of the carbon dioxide [[gas]] bubbles.
9-18.	[Cancelled]
Reasons for Allowance
Claims 1 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by Applicant in the Remarks submitted
on 04/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743